DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 7-14 are rejected under 35 U.S.C. 103 as being unpatentable over Bird et al. (2012/0276291) in view of Brion et al. (FR 2833853, machine translation provided) and Berneike et al. (3,324,632). Bird discloses an apparatus comprising a vaporizer configured to vaporize liquid precursor, the vaporizer comprising an expansion chamber 102 enclosed by a sidewall 104, the chamber comprising an upper end and a lower end with the side wall disposed between the upper end and the lower end (figure 1, [0016]). Bird also teaches a delivery conduit 106 positioned in the expansion chamber proximate the upper end of the expansion chamber (delivery of the precursor is located at the upper end of the chamber), wherein the delivery conduit comprises a plurality of orifices to direct a spray of liquid precursor onto an inner surface of the side wall ([0021], [0024]), and at least one supply conduit positioned coupled to the delivery conduit ([0025]). Bird teaches the wall of the expansion chamber is heated so as to vaporize the liquid precursor ([0007]-[0008]). However, Bird does not specify a closed loop delivery conduit comprising a plurality of nozzles.  Brion teaches an evaporator, which is also considered a vaporizer, comprising an expansion chamber 2 enclosed by a sidewall 2b, the chamber comprising an upper end and a lower end with the side wall disposed between the upper end and the lower end (figures 1-2, lines 77-78, 88). Brion further teaches a liquid delivery conduit 9 positioned in the expansion chamber proximate to the upper end of the chamber, wherein the liquid delivery conduit comprises an annularly shaped conduit with a plurality of orifices (nozzles 11) oriented to direct a spray of liquid onto an inner surface of the side wall (lines 102-107), and a supply conduit 5 positioned proximate the upper end of the chamber (line 132) and coupled to the liquid delivery conduit (lines 102-103).  Brion teaches placing the delivery loop at an upper end of the chamber allows for the liquid to encounter a larger area of the chamber wall and improved yield (lines 131-132). Brion also teaches providing for delivery conduit having an annular shaped prevents inference of the delivery conduit with the evacuation of the vapor, by allowing the vapor to pass through the conduit (lines 126-127).  Brion teaches the annularly shaped delivery conduit is a known alternative to a single nozzle and to annularly arranged nozzles (lines 189-193). Brion also teaches another alternative comprising the annularly shaped delivery conduit without a return pipe 40, wherein the liquid is supplied through the supply conduit and exits through the orifices (lines 159-161).  Berneike also teaches an evaporator, which is also considered a vaporizer, comprising an expansion chamber 11 enclosed by a sidewall 12, the chamber comprising an upper end and a lower end with the side wall disposed between the upper end and the lower end (figures 1-6, col. 2 lines 7-10, 15-19). Like Brion, Berneike also teaches an annularly shaped liquid delivery conduit 30, that is a closed loop, positioned in the expansion chamber proximate to the upper end of the chamber, wherein the closed loop liquid delivery conduit comprises a plurality of nozzles 28 oriented to direct a spray of liquid onto an inner surface of the side wall, and a supply conduit positioned proximate the upper end of the chamber and coupled to the closed loop liquid delivery conduit (col. 2 lines 7-19, figures 1-6).  As can be seen in figures 4-6, a closed loop liquid delivery conduit would provide for even distribution of the liquid on the inner surface of the chamber wall. Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have provided for an alternative arrangement for the delivery conduit, such as a closed loop one arranged proximate the upper end of the chamber and coupled to a supply conduit positioned proximate the upper end of the chamber, in the apparatus of Bird, as it provides for a well distributed liquid spray upon a larger area of the chamber wall and allowing for evacuation of the vapor without interference.
Berneike further teaches different arrangements for the delivery conduit, including one a distance away from the chamber wall (figure 4) and one practically adjacent the wall (figures 5-6 col. 3 lines 23-25).  Berneike teaches the arrangement of the nozzles can be arranged to provide the desired spray area (col. 2 lines 48-72), so as to provide a larger coverage over the chamber wall, and hence utilizing a larger heating surface of the chamber wall. Although a specific distance of between 1 and 2.5cm is not specified, Berneike teaches placing the conduit adjacent the inner surface of the chamber wall, as mentioned above. It would be obvious to one reasonably skilled in the art to expect that adjacent would include a distance of as little as 1 cm and up to an inch away, for the arrangement of a conduit adjacent a chamber wall. Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have arranged the nozzles at a distance of less than 5cm, such as adjacent the chamber wall, i.e.1-2.5cm away, so as to provide for the desired spray area, as taught by Berneike. 
Regarding claim 2, Brion teaches a cap 3 positioned at the upper end of the expansion chamber and enclosing the expansion chamber. Brion further teaches the supply conduit extend through the cap (figure 1, lines 79-81).
Regarding claims 3-4, Brion teaches nozzles distributed annularly can be placed at the level of the cap (cover 3) of the chamber (lines 189-192), which suggests the nozzles are spaced from the cap at a distance as small as zero centimeters. Brion also teaches the nozzles should be place to ensure trickling of the liquid over a larger area of the chamber wall (lines 132-133). Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have provided for a closed loop liquid delivery conduit that is placed at level with the cap, i.e. a distance of zero centimeters from the cap, so as to ensure a large contact area with the chamber wall.
Regarding claim 7, Brion and Berneike teach the nozzles are equidistantly spaced about the perimeter of the delivery conduit (line 108, figure 4, respectively).
Regarding claim 8, Brion teaches the nozzles comprises a primary flow vector oriented at an angle between 20-40° with respect to the horizontal plane (lines 112-114, 119 figure 3), which overlaps with claimed range of 30-55°.
Regarding claim 9, Brion teaches the nozzle diameter is 1mm, which falls within the claimed range of 0.045cm-0.1cm (lines 119-120).
Regarding claim 10, Berneike teaches various number of nozzle for spraying on the chamber wall 12 can be employed, i.e. 8 in figure 4, 4 in figure 5, and 6 in figure 6. Depending on the number of orifices employed, the spacing between the orifices would also vary.  Berneike teaches maximizing the spray area on the chamber wall (col. 2 lines 15-19, 20-22, 55-58, 70-72).  Brion appears to suggest an even greater number of nozzles 11 with very small spacing between the nozzles in figure 2. Bird further teaches providing the desired number of orifices to ensure a desired back pressure in the supply line ([0027]-[0028]). Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have optimized the number of orifices/nozzles in the delivery conduit of Brion and Berneike, which may provide for a spacing of between 0.75-2.54cm between the nozzles, for achieving the desired spray area and back pressure on the supply line. 
Regarding claim 11, Bird teaches the sidewall of the vaporizer has an inner diameter of 8.89cm and a height of 96.52cm ([0017]), which provides for a surface area of 0.269m2, which falls within the claimed range of 0.18m2-1m2.
Regarding claim 12, Bird teaches the expansion chamber comprises a material having a thermal conductivity of at least 100 BTU.hr-ft-F ([0016]).
Regarding claim 13, Bird discloses the side wall comprises a plurality of channels disposed in the side wall for heating the side wall ([0022]).
Regarding claim 14, discloses the side wall comprises an inner shell, an outer shell spaced from the inner shell, and a mixing insert disposed in an annular flow channel between the inner shell and the outer shell, the mixing insert extending around the inner shell in a helical configuration.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Bird et al. (2012/0276291) in view of Brion et al. (FR 2833853, machine translation provided) and Berneike et al. (3,324,632) as applied to claim 1 above, and further in view of Antos et al. (5,078,092).  Brion and Berneike fail to teach a conduit having an internal cross-sectional diameter in the range of 0.25-0.75cm. Bird teaches conduit of very small proportions such as a drain conduit for the vaporizer with a diameter of 0.635cm ([0019]), but doesn’t offer dimensions for the liquid delivery conduit. Antos teaches a liquid delivery conduit for a vaporizer for a liquid precursor used for forming optical fiber preforms (abstract), wherein the delivery conduit has a diameter of less than 1/8th of an inch, 0.3175 cm (claims 1, 17 and 19). Antos teaches the small delivery conduit diameter is all part of a delivery system for delivering the liquid precursor with precise fluid delivery characteristics (col. 1 lines 35-52).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected the desired diameter of the liquid delivery conduit, such as 0.3175cm, as it helps in providing for delivery of the liquid precursor with precise fluid characteristics. 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Bird et al. (2012/0276291) in view of Brion et al. (FR 2833853, machine translation provided) and Berneike et al. (3,324,632) as applied to claim 1 above, and further in view of Chan (2016/0216045). Bird suggests the chamber wall comprises an inner shell and an outer shell spaced from the inner shell to incorporate channels for a heat transfer fluid. Brion also teaches the side wall comprises an inner shell and an outer shell spaced from the inner shell for incorporating a heat transfer fluid (lines 88-89). However, they fail to disclose a helical mixer insert. Chan teaches a similar arrangement comprising an inner tube and an outer tube forming an annular space, arranged to allow heat transfer between the annular space and the interior of the inner tube. Chan further teaches employing a baffle within the annular space to aid in heat transfer and to generate a turbulence effect (i.e. mixing) that improves the heat exchange efficiency ([0196]). Chan teaches the baffle can have a helical configuration (figure 22, [0210]).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have provided for a helical baffle, which functions as a mixer insert, in the annular space between the inner shell and outer shell, to further enhance the heat transfer to the interior of the vaporizer. 
Claims 15, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bird et al. (2012/0276291) in view of Brion et al. (FR 2833853, machine translation provided), Berneike et al. (3,324,632), and Stirling (2016/0200622). Bird discloses an apparatus comprising a vaporizer configured to vaporize liquid precursor, the vaporizer comprising an expansion chamber 102 enclosed by a sidewall 104, the chamber comprising an upper end and a lower end with the side wall disposed between the upper end and the lower end (figure 1, [0016]). Bird also teaches a delivery conduit 106 positioned in the expansion chamber proximate the upper end of the expansion chamber (delivery of the precursor is located at the upper end of the chamber), wherein the delivery conduit comprises a plurality of orifices to direct a spray of liquid precursor onto an inner surface of the side wall ([0021], [0024]), and at least one supply conduit positioned coupled to the delivery conduit ([0025]), wherein a liquid precursor source 138 is coupled to the supply conduit ([0025]). Bird teaches the wall of the expansion chamber is heated so as to vaporize the liquid precursor ([0007]-[0008]), and a vapor delivery outlet 108 coupled to the expansion chamber for extracting the vapor from the chamber and delivering the vapor to a burner ([0029]). 
However, Bird does not specify a closed loop delivery conduit comprising a plurality of nozzles.  Brion teaches an evaporator, which is also considered a vaporizer, comprising an expansion chamber 2 enclosed by a sidewall 2b, the chamber comprising an upper end and a lower end with the side wall disposed between the upper end and the lower end (figures 1-2, lines 77-78, 88). Brion teaches a cap 3 positioned at the upper end of the expansion chamber and enclosing the expansion chamber. Brion further teaches a supply conduit extend through the cap (figure 1, lines 79-81). Brion further teaches liquid delivery conduit 9, coupled to the supply conduit, and positioned in the expansion chamber, wherein the liquid delivery conduit comprises an annularly shaped conduit with a plurality of orifices (nozzles 11) oriented at an angle between 20-40° with respect to the horizontal plane (lines 112-114, 119 figure 3) to direct a spray of liquid onto an inner surface of the side wall (lines 102-107), and is coupled to a supply conduit 5 (lines 102-103, 132).  Brion teaches placing the delivery loop at an upper end of the chamber allows for the liquid to encounter a larger area of the chamber wall and improved yield (lines 131-132). Brion also teaches providing for delivery conduit having an annular shape prevent inference of the delivery conduit with the evacuation of the vapor, by allowing the vapor to pass through the conduit (lines 126-127).  Brion teaches the annularly shaped delivery conduit is a known alternative to a single nozzle and to annularly arranged nozzles (lines 189-193). Brion also teaches another alternative comprising the annularly shaped delivery conduit without a return pipe 40, wherein the liquid is supplied through the supply conduit and exits through the orifices (lines 159-161).  Berneike also teaches an evaporator, which is also considered a vaporizer, comprising an expansion chamber 11 enclosed by a sidewall 12, the chamber comprising an upper end and a lower end with the side wall disposed between the upper end and the lower end (figures 1-6, col. 2 lines 7-10, 15-19). Like Brion, Berneike also teaches an annularly shaped liquid delivery conduit 30, that is a closed loop, positioned in the expansion chamber proximate to the upper end of the chamber, wherein the closed loop liquid delivery conduit comprises a plurality of nozzles 28 oriented to direct a spray of liquid onto an inner surface of the side wall, and a supply conduit positioned proximate the upper end of the chamber and coupled to the closed loop liquid delivery conduit (col. 2 lines 7-19, figures 1-6).  As can be seen in figures 4-6, a closed loop liquid delivery conduit would provide for even distribution of the liquid on the inner surface of the chamber wall. Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have provided for an alternative arrangement for the delivery conduit, such as a closed loop one arranged proximate the upper end of the chamber and coupled to a supply conduit positioned proximate the upper end of the chamber, in the apparatus of Bird, as it provides for a well distributed liquid spray upon a larger area of the chamber wall and allowing for evacuation of the vapor without interference.
Bird and Brion teach the delivery conduit is spaced a distance from the side wall, such as 50-100mm (5-10cm), but doesn’t specify a smaller distance.  Berneike further teaches different arrangements for the delivery conduit, including one a distance away from the chamber wall (figure 4) and one practically adjacent the wall (figures 5-6 col. 3 lines 23-25). Berneike teaches the arrangement of the nozzles can be arranged to provide the desired spray area (col. 2 lines 48-72), so as to provide a larger coverage over the chamber wall, and hence utilizing a larger heating surface of the chamber wall. Although a specific distance of between 1 and 2.5cm is not specified, Berneike teaches placing the conduit adjacent the inner surface of the chamber wall, as mentioned above. It would be obvious to one reasonably skilled in the art to expect that adjacent would include a distance of as little as 1 cm and up to an inch away, for the arrangement of a conduit adjacent a chamber wall. Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have arranged the nozzles at a distance of less than 5cm, such as adjacent the chamber wall, i.e.1-2.5cm away, so as to provide for the desired spray area, as taught by Berneike.
Bird teaches supplying the vapor to a burner for depositing silica glass soot onto an optical fiber preform, but doesn’t specify a lathe. Stirling teaches a similar apparatus comprising a vaporizer for vaporizing liquid precursor ([0045]), wherein the vapor is delivered to a burner. Stirling further teaches a glass lathe configure to rotate a glass optical fiber preform and the burner is configured to translate along an axis of rotation of the glass lathe, so as to deposit silica glass soot onto the optical fiber preform ([0016]).  Stirling teaches using lathe for deposition, i.e. OVD, is a very common and well known means for forming an optical fiber preform, as well as one of more cost effective ways for producing preforms ([0011]). Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have provided for a lather for rotating a glass optical fiber preform and a burner that translates along an axis of rotation of the glass lathe for an OVD process for producing the optical fiber preform, as it a cost effective means for a high deposition rate of silica glass soot.
Regarding claim 18, Bird further teaches a heating system coupled to the side wall of the expansion chamber and configured to heat at least a portion of the side wall to a temperature sufficient to vaporize the liquid precursor ([0021]).
 Regarding claim 20, Berneike teaches various number of nozzle for spraying on the chamber wall 12 can be employed, i.e. 8 in figure 4, 4 in figure 5, and 6 in figure 6. Depending on the number of orifices employed, the spacing between the orifices would also vary.  Berneike teaches maximizing the spray area on the chamber wall (col. 2 lines 15-19, 20-22, 55-58, 70-72).  Brion appears to suggest an even greater number of nozzles 11 with very small spacing between the nozzles in figure 2. Bird further teaches providing the desired number of orifices to ensure a desired back pressure in the supply line ([0027]-[0028]). Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have optimized the number of orifices/nozzles in the delivery conduit of Brion and Berneike, which may provide for a spacing of between 0.75-2.54cm between the nozzles, for achieving the desired spray area and back pressure on the supply line
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Bird et al. (2012/0276291), Brion et al. (FR 2833853, machine translation provided), Berneike et al. (3,324,632), and Stirling (2016/0200622) as applied to claim 15 above, further in view of Cain (5,558,687).  Stirling teaches delivery rate for the liquid precursor can exceed 200 grams/minute ([0013]), but doesn’t specify 475 grams/minute. Cain teaches supplying a liquid precursor to a vaporizer, such as OMCTS, wherein the flow rate of the OMCTS is in the range of 50-500 grams/minute (col. 4 lines 18-56, 37-42).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have provided for a flow rate of at least 475 grams per minute, as Cain teaches it’s a desired value for a vapor deposition process for producing optical fiber preforms.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Bird et al. (2012/0276291), Brion et al. (FR 2833853, machine translation provided), Berneike et al. (3,324,632), Stirling (2016/0200622) as applied to claim 15 above, and further in view of Chan (2016/0216045). Bird suggests the chamber wall comprises an inner shell and an outer shell spaced from the inner shell to incorporate channels for a heat transfer fluid. Brion also teaches the side wall comprises an inner shell and an outer shell spaced from the inner shell for incorporating a heat transfer fluid (lines 88-89). However, they fail to disclose a helical mixer insert. Chan teaches a similar arrangement comprising an inner tube and an outer tube forming an annular space, arranged to allow heat transfer between the annular space and the interior of the inner tube. Chan further teaches employing a baffle within the annular space to aid in heat transfer and to generate a turbulence effect (i.e. mixing) that improves the heat exchange efficiency ([0196]). Chan teaches the baffle can have a helical configuration (figure 22, [0210]).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have provided for a helical baffle, which functions as a mixer insert, in the annular space between the inner shell and outer shell, to further enhance the heat transfer to the interior of the vaporizer.
Response to Arguments
Applicant's arguments filed May 19, 2022 have been fully considered but they are not persuasive. Applicant argues Berneike fails to teach the specific distance r of 1 cm-2.54 cm. Applicant also argues it would not be obvious to modify the position of the conduit to be within 1 cm - 2.54 cm of the wall. This is not found persuasive because it would be expected for one skilled of ordinary skill in the art to expect the placement of a conduit adjacent the chamber wall to include a distance of in the range of 1 cm to 1 inch. Similar to the invention, the goal of the conduit is to ensure the liquid sprayed from the nozzles of the conduit covers as much surface area of the chamber wall evenly, thereby utilizing the heating surfaces of the chamber wall for vaporizing the liquid. Thus, it would have been obvious to place the conduit at a distance of 1cm to 1 inch from the chamber wall.  Applicant also argues the criticality of the claimed range of 1 cm to 2.54 cm, citing this range prevents liquid from splashing off the inner surface of the sidewall and ensure the liquid reaches the side wall and uniformly coats the side wall. The feature of the preventing splashing off the side wall does not provide support for the criticality of the claimed range of 1 cm to 2.54 cm, as splashing can be prevent due to various parameters, including nozzle size, nozzle angles, flow rate of the liquid (i.e. a mist or stream), pressure behind liquid supply, among others. Placing the conduit outside of this range, i.e. 1.5 inches away can also prevent splashing of the liquid, give the right combination of nozzle size and flow rate of the liquid. Similarly, making sure the liquid reaches the side walls does not provide support the criticality of the range of 1 cm to 2.54 cm. As demonstrated by Berneike, the conduit can be placed in the middle of the annular space or adjacent the chamber wall, and both will still reach the side wall of the chamber. Lastly, uniform coating of the side wall is similarly achieved by the conduit and nozzle arrangement of Berneike. Berneike discloses liquid spayed against the walls forms a thin film and exposes a large surface to the hot gases sweeping the walls and a substantially all the available heating surface can be covered with the liquid spray. Berneike also shows in the figures uniform coating of the walls. In other words, Berneike teaches different arrangements of the conduits provides for uniform coating of the side walls. Thus, no unexpected result is achieved with a conduit distance of 1 cm to 2.54 cm and this range lack criticality. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUEENIE S DEHGHAN whose telephone number is (571)272-8209.  The examiner can normally be reached on Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/QUEENIE S DEHGHAN/Primary Examiner, Art Unit 1741